Case 1:18-cv-00164-GZS Document 24 Filed 03/28/19 Page 1 of 2            PageID #: 675



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE



CHERI A. CAUDILL,                        )
                                         )
Plaintiff,                               )
                                         )
v.                                       ) CIVIL NO. 2:18-cv-00164-GZS
                                         )
KENNEBEC COUNTY SHERIFFS OFFICE, et al., )
                                         )
Defendants.                              )




                                     JUDGMENT


      In accordance with the Order on Plaintiff’s Motion to Dismiss Claim XII – Negligent

Supervision and to Dismiss Individually Names Defendants as to Certain Claims entered

June 11, 2018 and the Order on Pending Motions entered March 19, 2019, by U.S. District

Judge George Z. Singal;


      JUDGMENT of dismissal is hereby entered as to Claim XII of the Amended

Complaint;


      JUDGMENT is further entered for the defendants; Kennebec County Sheriff’s Office,

Kennebec County Sheriff’s Office Corrections Division, Kennebec County Correctional

Facility, Ryan Reardon, Marsha Alexander, Calista Campbell, Laura Briggs, Jessica Quinn,

Terry York, Randall Liberty, Nancy G. Rines, Kennebec County, Kennebec County

Commissioners, Dan Cyr, Bob Devlin, George M. Jabar, II, and Patsy G. Crockett; and

against the plaintiff, Cheri A. Caudill on Claims VII-XI and XIII-XVI of the Amended

Complaint.
Case 1:18-cv-00164-GZS Document 24 Filed 03/28/19 Page 2 of 2   PageID #: 676



                                              CHRISTA K. BERRY
                                              Clerk of Court




                                              By: /s/ Amy Rydzewski
                                              Deputy Clerk
Dated: March 28, 2019
